Citation Nr: 1230302	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical neck disorder characterized by pain including as due to service connected muscle tension headaches.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for a neck condition.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically VA treatment records dated through April 2012.

The Board remanded the instant claim in August 2010 and in September 2011.

The North Carolina Department of Veterans Affairs, the Veteran's former representative, withdrew their power of attorney (POA) in March 2010.  A POA appointing a new representative has been received.


FINDING OF FACT

The evidence of record does not establish a nexus between the Veteran's cervical spine disability and service, including his service connected muscle tension headaches.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a cervical spine disability, claimed as a cervical neck disorder characterized by pain, are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for a neck condition in a January 2007 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice in accordance with Pelegrini.  In addition, this letter provided proper preadjudication notice in accordance with Dingess.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, VA treatment records, various private treatment records and the VA examination reports have been obtained.  An undated response from the Social Security Administration (SSA) indicated that the Veteran was not receiving benefits.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Generally, a medical opinion is adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.' " Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124-25. 

The Veteran was afforded VA examinations in March 2011 and October 2011.  The March 2011 VA examiner determined that the Veteran's headaches were not related to his cervical spine or shoulder based upon the absence of a documented weight lifting injury in service and that the documented headache complaints did not relate to his cervical spine or shoulder.  The October 2011 VA examiner had been instructed in the Board's September 2011 remand to assume that the purported 1991 weight lifting injury reported by the Veteran had occurred.  The October 2011 VA examiner did consider the Veteran's reports regarding this injury, however, the examiner determined that these reports were not consistent with the clinical evidence of record.  Specifically, the examiner noted that the Veteran's headaches predated his reported 1991 injury and that myosfascial pain syndrome was not diagnosed until one decade after service.  

The Board finds the VA opinions to be comprehensive and sufficient in addressing the matter of nexus.  In this regard, it is noted that the opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of his claims file.  The examiner obtained a history and considered the Veteran's assertions but rejected them as inconsistent with the clinical evidence of record.  See, e.g. Dalton v. Nicholson, 21 Vet. App. 23, 39  (2007) (finding that a medical examination was inadequate where the examiner did not consider the lay assertions of symptomatology).  The examiner laid a factual foundation for the conclusions that were reached. The Board, therefore, concludes that the examination reports are adequate upon which to base a decision in this case.  See Stefl, supra; Nieves-Rodriguez, supra.

The Board remanded the instant claim in August 2010 to allow the Veteran's updated VA treatment records to be obtained and a VA examination to be conducted to determine the nature and etiology of his claimed neck/cervical spine disability.  Updated VA treatment records are contained in the claims file and a VA examination was conducted in March 2011. 

 In a September 2011 remand, the Board instructed that the Veteran updated VA treatment records be obtained.  A VA examination was then to be conducted, or an addendum to the March 2011 VA examination be obtained, to determine the nature and etiology of the Veteran's claimed cervical spine disability.  Updated VA treatment records are contained in the record and such a VA examination was conducted in October 2011.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R.     § 3.310.  Service connection is possible when a service connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Factual Background

The Veteran contends that his cervical spine condition was caused by his service connected muscle tension headaches.

A September 1973 service entrance examination was negative for any relevant abnormalities and the Veteran reported frequent or severe headaches in an accompanying Report of Medical History (RMH).  Complaints of an ache in the back of the neck around the shoulder blades and an assessment of "back, sinus and sore throat" were noted in February 1979.  Complaints of constant headaches were noted in April and May 1980.  In July 1980, the Veteran complained of a variety of symptoms, including headaches, and an assessment of probable viral syndrome was made. The Veteran denied arthritis or recurrent back pain in an August 1983 RMH.

An April 1985 treatment note reflected the Veteran's reports of headaches for the past three days and contained an assessment of an upper respiratory infection (URI).  Complaints of headaches for the past four days were noted in May 1986.  In April 1988, the Veteran complained of headaches over his right eye for the past four days and an assessment of a headache secondary to a nodular cystic was made.

A January 1994 service discharge examination was negative for any relevant abnormalities and the Veteran denied recurrent back pain and reported knee arthritis in an accompanying RMH.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any cervical spine disability.

VA examinations conducted in June 1994, July 1994, October 1995, November 1997 and July 2000 were negative for complaints, findings or diagnoses related to any cervical spine disorder.

In a November 1997 VA examination, the Veteran reported that the onset of his headaches "correlated" with his service in the Persian Gulf.

A May 2002 lay statement from D. L. indicated that the Veteran continued to complain about back pain across the shoulder blade area.

 A July 2002 VA examination reflected the Veteran's reports that he experienced daily headaches that began in about the year 2000.  Following an examination, a diagnosis of musculoskeletal tension headaches that seemed to arise in the neck muscles was made.  No opinion regarding the etiology of this disability was provided.

A June 2004 VA psychological examination reflected the Veteran's reports of left-sided upper back pain for the past two years.  The examiner later noted that this pain was located in the left upper scapular area.

A February 2005 VA neurological examination reflected the Veteran's reports of headaches for the past 15 years.  These headaches were associated with tightness in his shoulders and neck as well as numbness on his back on occasion.  A diagnosis of muscle contraction headaches was made.

A May 2005 VA cervical X-ray revealed variable degenerative disc disease from the C3-4 through the C6-7 levels.

A July 2005 private treatment note reflected the Veteran's reports of intermittent neck pain and stiffness for approximately 15 years.  Impressions of chronic neck pain secondary to cervical degenerative disc disease and spondylosis as well as mild myosfascial pain with no trigger points or tender points were made.

A May 2006 statement from D. L, the Veteran's wife, indicated that he complained of muscle tension headaches which were caused by muscles and nerves in his upper left shoulder and neck.  
	
A May 2006 private treatment note reflected the Veteran's reports of back and neck pain that began approximately 10 to 15 years ago with a spontaneous and gradual onset.  The onset of pain began following an injury at work.  The location of this pain was in the left lower neck, left interscapular region and left shoulder.  Following a physical examination, impressions of spondylosis, limb pain and myosfascial pain were made.

A May 2006 VA treatment note reflected the Veteran's reports of ongoing neck pain that radiated into the back of his head, causing headaches, as well as into the upper back and left shoulder.  Assessments of degenerative joint disease of the cervical spine and probable tension headaches were made.

A May 2006 private treatment note reflected the Veteran's reports of left upper back pain that was growing progressively worse with numbness.  Assessments included a pinched nerve secondary to degenerative joint disease and left upper thoracic and rib pain secondary to posterior ribs.

A June 2010 VA cervical spine X-ray revealed mild degenerative changes throughout the spine with moderate degenerative changes and disc space narrowing at C6-C7.

A March 2011 VA examination reflected the Veteran's reports of developing headaches after a weight lifting injury to his left trapezius area.  This pain would radiate from the left trapezius area across to the back of the neck and then up the back of the head.  Following a physical examination and a review of the Veteran's claims file, a diagnoses of myosfascial pain and cervical arthralgia were made.  The examiner opined that it was less likely than not that the current myosfascial pain/cervical arthralgia were related to the Veteran's service, to include muscle tension headaches, as there was no evidence in the claims file or medical reports of a weight lifting injury resulting in an injury to the shoulder or cervical spine.  There were four in-service visits related to complaints of headaches (twice in 1980, once in 1986 and once for an antibiotic reaction in April 1988).  None of these notes suggested that the headaches were related to the cervical spine or shoulder.

In an August 2011 statement, the Veteran wrote that his headache condition had been misdiagnosed for years by medical professionals due to the slow and progressive increase in pain and restricted movement in his upper back area.

A September 2011 private Magnetic Resonance Imaging (MRI) scan revealed persistent multilevel degenerative changes in the cervical spine.

An October 2011 VA Cervical Disability Benefits Questionnaire (DBQ) reflected the Veteran's reports of injuring his left trapezius in May 1991 while performing a bench press.  He felt an instability in the bench, which caused him to overcorrect with his left arm, and he felt a popping in the left trapezius.  He was able to continue lifting on other muscle groups and finished his morning run.  Approximately two to three years later he sought care for his left posterior shoulder and upper back pain and he was diagnosed with migraines that same month.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of cervical arthritis was made.  The examiner opined that it was less likely as not that his myosfascial pain was caused or permanently aggravated by service and that his cervical arthralgia (diagnosed as cervical degenerative disc disease) was less likely than not caused or aggravated by service.

The October 2011 VA examiner noted that a service entrance examination conducted in 1973 reflected the Veteran's reports of frequent or severe headaches, suggesting that the headaches preexisted service.  Service treatment records documented that the Veteran was seen for headaches on 11 occasions in 20 years of service, with at least three of these headache episodes considered part of a viral syndrome.  Non-viral headaches averaged approximately one per three years of service.  Although the records showed consistent/recurrent headaches for a couple of months in 1980, a 1983 examination revealed that the Veteran was in "good health" and the Veteran denied headaches.  He also denied headaches in his last examination conducted in 1994.

The October 2011 VA examiner further opined that service treatment records were silent regarding myosfascial complaints.  Although the Veteran provided a history in 1991 of a weight lifting incident that occurred during physical training, there was no documentation of such an injury in the service treatment records nor was there documentation that this caused any myosfascial pain or problems at that time or thereafter.  There was no evidence to support the Veteran's claim that his headaches were misdiagnosed while he was having shoulder and upper back pain.  In addition, the Veteran reported during this examination that his headaches started the same month as the weight lifting incident but the service treatment records document that headaches were a problem prior to service entrance in 1974 and that he frequently suffered from headaches in 1980.  A review of the post-service medical records revealed conflicting reports but essentially stated that the Veteran claimed that his headaches began several years after service discharge in 1994, including one note that claimed his headaches began in 2000.  Myosfascial pain syndrome was diagnosed approximately one decade after service.

In addition, the October 2011 VA examiner opined that service treatment records were also negative for complaints of neck pain.  The Veteran's cervical degenerative disc disease was diagnosed in 2005, 11 years after service discharge.  A 2006 note documented full range of motion in the cervical spine with pain on right rotation.  It was unlikely that cervical arthritis was an issue during the Veteran's service as the post-service medical records document the onset of symptoms and signs of cervical degenerative disc disease over a decade after service discharge.

In a June 2012 addendum to the October 2011 VA examination, the examiner opined that it was less likely than not that the Veteran's degenerative disc disease and cervical neck condition were secondary to or aggravated by his muscle tension headaches.  Muscle tension headaches were caused by a process different than the process that would cause degenerative disc disease or a cervical neck condition and thus are unrelated.  The examiner referred to the remainder of the October 2011 for additional rationale.

Analysis

The Veteran has a current cervical spine disability as he has been diagnosed with a variety of disabilities, including degenerative joint disease and myosfascial pain.  In order for his cervical spine disability to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or a service connected disability or establish that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309, 3.310; Shedden and Hickson, supra.

No such evidence has been received.  The clinical evidence is negative for a cervical disability until 2005, more than 10 years after service discharge.  A May 2002 lay statement, submitted eight years after service discharge, indicated that the Veteran complained about back pain across the shoulder blades.  The Veteran has not alleged a continuity of symptomology but rather reported in an August 2011 statement that the onset of his cervical spine disability was slow and progressive.  

The March 2011 VA examiner determined that the Veteran's cervical spine disability was not related to his service or service connected muscle tension headaches as there was no evidence in the claims file documenting his purported weight lifting injury and that his in-service complaints of headaches were not related to his cervical spine or shoulder.  The August 2011 VA examiner also determined that the Veteran's cervical spine disabilities were less likely than not caused by his service as there was no documentation of the Veteran's purported weight lifting injury or complaints of neck pain during service and the Veteran's headaches predated his purported 1991 weight lifting injury.  The examiner also opined in a June 2012 addendum that muscle tension headaches and degenerative disc disease were caused by different processes.  Both of these opinions contained a rationale.  See Nieves-Rodriguez, supra.  Although the August 2011 VA examiner also provided an etiological opinion regarding the Veteran's headaches, service connection has already been granted for this disability and any such opinion is not pertinent to the instant claim.  The Board also notes that a June 2005 private treatment note attributed the Veteran's chronic neck pain to his cervical degenerative disc disease.  No opinion suggesting a nexus between the Veteran's cervical spine disability and service or his service connected muscle tension headaches has been submitted. 

The Veteran has reported developing headaches, and later his cervical spine disability, after sustaining a weightlifting injury in approximately May 1991.  He also reported that he sought care for upper back pain approximately two to three years after the injury.  A layperson, such as the Veteran, is competent to report such an injury as it is capable of lay observation.  However, the Veteran's reports of sustaining such an injury during service are not credible.  His service treatment records are negative for such an injury.  In a January 1994 RMH, the Veteran identified no in-service injuries and indicated that he had sustained no injury other than those already noted.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Multiple VA examinations conducted between 1994 and 2000-conducted after the Veteran reported having sought care for his upper back pain-were negative for complaints, findings or diagnoses related to the cervical spine and the Veteran did not report the claimed in-service weightlifting injury.  A June 1994 VA examination also found that there was no costovertebral angle (CVA) tenderness on physical examination.  The Veteran reported upper back pain for the past two years in his June 2004 VA examination but also did not report the claimed in-service weightlifting injury.  A May 2006 private treatment note reflected his reports that the onset of his cervical spine pain began after a work injury.  The Board notes that these June 2004 and May 2006 statements were made prior to the Veteran's filing of the instant claim in October 2006.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  The May 2002 statement from D. L. did not address the Veteran's purported weightlifting injury.  The Board therefore finds that Veteran's reports of an in-service weightlifting injury to not be credible and such statements are being afforded no probative weight.

The Veteran is not competent to opine as to the etiology of his current cervical spine disability as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current cervical spine disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so in the instant claim where the Veteran has alleged service connection on a secondary basis.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his cervical spine disability and service are not probative as to this question.

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The record is negative for any clinical evidence of cervical spine arthritis until 2005.

As the evidence is against finding a nexus between a cervical disability and service and service connected muscle tension headaches, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a cervical neck disorder characterized by pain including as due to service connected muscle tension headaches is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


